Citation Nr: 0944380	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  03-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a disorder 
manifested by fatigue.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for post-operative 
residuals of a hysterectomy.

6.  Entitlement to a rating in excess of 50 percent for 
bilateral foot pain with corns and bunions.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from 
December 1980 to December 1983.  These matters are before the 
Board of Veterans' Appeals (Board)  on appeal from an October 
2001 rating decision of the Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied the claims on appeal (other than that 
pertaining to the rating for foot disability), as well as a 
claim for service connection for a left shoulder disorder.  
When she moved to Alaska, the Veteran's claims file came 
under the jurisdiction of the Anchorage RO.  She has since 
relocated to Louisiana.  Service connection for postoperative 
residuals of hysterectomy was claimed as for abnormal 
menstrual cycle/heavy bleeding.  It was recharacterized to 
reflect the current disability for which service connection 
is sought rather than the alleged initial symptoms or 
etiology of the disability.  The claim of service connection 
for a thoracolumbar spine disability was previously 
characterized as for separate thoracic spine and low back 
disorders.  As Rating Schedule criteria provide for rating 
disability of the thoracic and the lumbar spine as a single 
entity (of the thoracolumbar spine), these issues have been 
recharacterized.

In a November 2005 decision, the Board denied the left knee 
and left shoulder claims and remanded the claims pertaining 
to the thoracic spine, the low back, fatigue, headaches, and 
post-operative residuals of a hysterectomy.  The Veteran 
appealed the left knee and left shoulder denials to the 
United States Court of Appeals for Veterans Claims (Court), 
resulting in an April 2008 decision of the Court.  The Court 
affirmed the Board's denial of service connection for left 
shoulder disability and remanded the left knee issue.  The 
matters remanded by the Board in November 2005 have been 
recertified to the Board (and will be addressed along with 
the matter remanded by the Court)..

The matter of the rating for bilateral foot pain with corns 
and bunions arises from a February 2004 rating decision which 
granted service connection and assigned a 10 percent initial 
rating; an October 2004 DRO decision increased the rating to 
50 percent (for the entire period under consideration)..  

In correspondence received in January 2005, the Veteran's 
representative sought (on her behalf) to file claims of 
service connection for a right knee disorder and a bilateral 
hip disorder as secondary to a service-connected foot 
disorder.  In correspondence received in March 2005, her 
representative sought to reopen claims of service connection 
for a cervical spine disability, a right shoulder disability, 
clammy hands and feet, fibrocystic breasts, and tinnitus.  
These matters are referred to the RO for appropriate action.

The issues of entitlement to service connection for a left 
knee disorder and a disorder manifested by fatigue are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on her part is required.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease and degenerative 
disc disease of the thoracolumbar spine are reasonably shown 
to be related to her complaints and injury in service.

2.  The Veteran's migraine headaches are reasonably shown to 
have had their onset in service.

3.  The Veteran's post-operative residuals of a hysterectomy 
are not shown to be related to her service, to include the 
gynecological complaints and problems noted therein.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, service 
connection for degenerative joint disease and degenerative 
disc disease of the thoracolumbar spine is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Resolving doubt in the Veteran's favor, service 
connection for migraine headaches is warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

3.  Service connection for post-operative residuals of a 
hysterectomy is not warranted.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA) 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

With respect to the thoracolumbar spine and headache claims, 
as this decision grants the benefits sought, there is no 
reason to belabor the impact of the VCAA on the matters.  Any 
notice error or duty to assist omission is harmless.  

Regarding the claim pertaining to postoperative residuals of 
a hysterectomy, proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in April 2001 that fully addressed all 
critical notice elements and was sent prior to the initial RO 
decision in this matter.  In January 2008, the RO provided 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  
Inasmuch as this decision does not address any rating or 
effective date questions, the Veteran is not prejudiced by 
the timing of this notice..  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting her in the procurement 
of service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained the 
Veteran's service treatment records (STRs), VA treatment 
records, private treatment records, and post-service military 
medical records.  A VA medical opinion was obtained in 
October 2008.  Neither the Veteran nor her representative has 
identified, and the record does not suggests there exists, 
any pertinent evidence that remains outstanding.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim.  

B.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within a 
specified period of time following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board must determine whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative joint disease and degenerative disc disease of 
the thoracolumbar spine

The Veteran contends that service connection is warranted for 
her back condition because she injured her back in service 
carrying loaded backpacks on marches.  Her STRs show 
complaints of low back and thoracic pain.  A January 1981 
service treatment record notes that she had pain in her back 
for one week and had been on a profile but was not getting 
any better.  The assessment was possible back strain.  She 
noted recurrent back pain on her October 1983 service 
separation examination, and a few days later she complained 
of low back pain and was assessed with "myo pain."  She 
left without treatment or completed exam.

The Veteran denied low back pain during a September 2001 
private medical evaluation.  A November 2002 VA treatment 
record notes that she had been in a motor vehicle accident 
several days prior and had severe pain and spasm in the back.  
A 2003 VA treatment record notes a complaint of back pain, 
and an April 2004 private physical therapy record notes "a 
long-standing history of low back pain."  A November 2004 VA 
X-ray found degenerative changes in the lumbar spine, and an 
examiner assessed mild functional impairment of the lumbar 
spine.

On March 2008 VA examination, it was noted that the Veteran's 
STRs, VA records, and private medical records had been 
reviewed.  The examiner concluded that it was "at least as 
likely as not that the now diagnosis of degenerative disc 
desiseas [sic] and degenerative joint desiseas [sic] of the 
spine is related to the back pain claimed by the veteran in 
service between 1980-1981."  The examiner stated that the 
rationale "was obtained from the veterans [sic] current and 
past medical records using medical expertise and knowledge."

Given that medical opinion on March 2008 VA examination 
supporting the Veteran's claim is based on an accurate 
history which includes her complaints of and treatment for 
back pain in service, the Board finds that the evidence is at 
least in equipoise on the question of whether the Veteran's 
current back condition was incurred in service.  The Board 
finds no reason to question the expertise of the VA examiner.  
Under the statute and regulation governing in such 
circumstance, the remaining doubt must be resolved in the 
Veteran's favor, and the claim must be allowed.  See 
38 U.S.C.A. § 75107(b); 38 C.F.R. § 3.102.  Accordingly, 
service connection for degenerative joint disease and 
degenerative disc disease of the thoracolumbar spine is 
warranted. 

Migraine headaches

A September 1981 STR notes the Veteran's complaint of severe 
headache, and she was assessed with viral flu.  The STRs 
include her notation of frequent or severe headaches on 
October 1983service separation examination.  A few days later 
she complained of a severe headache lasting a month; the 
assessment was tension headache.

On April 2009 VA neurological examination it was noted that 
the Veteran reported that her headaches started in basic 
training in the Army in 1982.  She described the headaches as 
times when sound and light bother her and her stomach feels 
"funny".  She indicated that it helped if she went into a 
quiet, dark room.  The headaches would last for 2 days at the 
longest and occurred twice a week.  She reported that after 
leaving service, the headaches continued with no change in 
character.  Post-service medical treatment records are silent 
as to migraine headaches.  The examiner's assessment was that 
the Veteran has "[c]lassical migraine with no change in 
character since the onset in 1982 while in basic training."

The Board finds the Veteran credible and competent to 
describe her headache symptoms.  Given that the STRs show 
complaints of frequent or severe headaches and that the 
opinion on April 2009 VA neurological examination supporting 
her claim is based on an accurate history, the Board finds 
that the evidence is at least in equipoise on the question of 
whether the Veteran has migraine headaches that were incurred 
in service.  As noted above, the remaining doubt must be 
resolved in the Veteran's favor.  Accordingly, service 
connection for migraine headaches is warranted.

Post-operative residuals of a hysterectomy

The Veteran had a hysterectomy in July 2001.  The medical 
records of her hospitalization for hysterectomy surgery show 
that the procedure was recommended because she had a fibroid 
uterus with numerous fibroids causing enlargement of the 
uterus.  The Veteran contends that service connection is 
warranted for post-operative residuals of a hysterectomy 
because her military records show a heavy menstrual cycle and 
cramping which she alleges led to her hysterectomy.

The Veteran's STRs show complaints of vaginal discharge with 
vaginitis diagnosed in January 1981 and complaints of vaginal 
discharge in August 1981 with a notation that she may be 
pregnant.  September 1981 STRs reflect that the Veteran was 
pregnant; they show that she delivered her baby in March 
1982, and that she was treated for spotting in May 1982, 
perhaps due to vaginitis.  On evaluation for a complaint of 
vaginal discharge in October 1982, it was noted that there 
was no blood flow seen.  The veteran further complained of 
vaginal discharge and itching several times in 1983.  Her 
STRs do not show any complaints, treatment, or diagnosis 
related to heavy menstrual cycle or uterine fibroid 
symptomatology.

Postservice treatment records include a November 1996 private 
treatment record which noted that the Veteran has menses that 
were "quite regular".  An August 1998 private treatment 
record notes that she sought treatment "because the last 
couple of months she has been having heavy periods."  
Intermenstrual bleeding was noted to be a new symptom.

A June 1999 private treatment record notes increased bleeding 
with activity and a history of fibroids.  An August 1999 
private medical record notes that the Veteran had a thickened 
endometrium and multifocal, large, firm uterine fibroids 
which become less symptomatic on birth control pills.  
Therapeutic options included continuation of the pills and 
fibroid embolization.  The physician noted, "I oppose these 
to a myomectomy or a hysterectomy."

In addition to the documented postservice treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued heavy menstrual flow since active service is 
inconsistent with the other evidence of record.  Indeed, 
while she stated that this disorder began in service, her 
STRs and separation examination report are silent for such 
complaints.  Moreover, the postservice evidence does not show 
treatment related to heavy menstrual flow or uterine fibroids 
until 1998, approximately fifteen years following active 
service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for heavy menstrual flow 
or uterine fibroids for years following active duty discharge 
and finds her recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through her statements.

Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  Here, the preponderance of the evidence 
is against any finding of a nexus between the Veteran's 
residuals of a hysterectomy and her active service, despite 
her contentions to the contrary.    
The Board places significant probative value on an medical 
opinion offered on October 2008 VA examination (which was 
undertaken specifically to address the issue on appeal).  
Upon physical examination, interview, and record review, the 
examiner noted that the Veteran's hysterectomy was for 
fibroids and menorrhagia.  The examiner opined that the 
Veteran's hysterectomy was not as likely as not related to 
any condition she had in service.  The examiner indicated 
that s/he found "no evidence from the patients [sic] service 
chart that she had documentation of these conditions 
[menorrhagia or uterine fibroids] during her service, nor am 
I of the opinion that she had fibroids at her age during her 
time in service, as fibroids generally occur later in life." 

The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the 
examiner was not fully aware of the Veteran's past medical 
history or misstated any relevant fact.  Moreover, there is 
no contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also considered the Veteran's statements  
asserting a nexus between her currently-diagnosed disorder 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency 
of evidence differs from weight and credibility.  The former 
is a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  However, residuals 
of a hysterectomy is not the type of disability for which a 
layperson can provide competent evidence on questions of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Janreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Such competent evidence has been provided 
by the medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to her statements.  See Cartright, 2 Vet. App. at 25.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against this 
claim.  Therefore, the benefit of the doubt rule does not 
apply; the appeal must be denied.


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the thoracolumbar spine is 
granted.

Service connection for a migraine headache disorder is 
granted.

Service connection for post-operative residuals of a 
hysterectomy is denied.


REMAND

With respect to the left knee claim, the Court directed the 
Board to address the Veteran's potential entitlement to 
service connection on a secondary basis and found the Board 
failed to make findings regarding the credibility and 
probative value of VA medical opinions dated in November 2003 
and November 2004.  A remand for a VA medical opinion which 
considers the opinions of both the November 2003 and November 
2004 examiners is necessary in order to properly adjudicate 
the left knee claim.  The November 2003 VA examination was 
primarily a foot examination, not a knee examination.  Also, 
that examiner's opinion is speculative and unclear as to the 
nature of any relationship between the Veteran's service-
connected foot disorder and a left knee disorder.  The 
examiner indicates that there is a "possible" tracking 
abnormality of the patella which could provide an etiology as 
to her knee pain; however, the etiology of any such 
abnormality is not clearly identified.  Proper notice 
regarding secondary service connection claims is also 
necessary.

Regrettably, as certain action requested in the 2005 Board 
remand has not been performed in full, namely the rationale 
for an opinion provided with respect to disability manifested 
by fatigue, another remand is required.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  A March 2008 VA 
neurological examination report diagnosed depression and 
indicated that the Veteran had chronic fatigue as a symptom 
of depression.  The examiner noted that the examination had 
been requested because of symptoms of fatigue and depression 
dating back to the time she was in basic training in 1981 and 
one of her close friends attempted suicide.  The Veteran's 
STRs and service personnel records do not show treatment for 
depression, and there is no record of mental health 
complaints or treatment until 2005, many years after 
separation from service.  

In addition, recent VA mental health records show a diagnosis 
of posttraumatic stress disorder related to a long history of 
domestic violence (VA treatment record July 2005) as well as 
sleep problems related to an assault that occurred many years 
after service (VA treatment record dated in June 2005).  
Further, medical records show that she has had chronic anemia 
"all her life" (VA treatment record July 2005).  While the 
2008 VA examiner noted that the claims files had been 
reviewed, none of this evidence was addressed in the medical 
opinion provided.  A remand for a VA medical opinion which 
includes a clear explanation of rationale and account for all 
pertinent evidence is necessary for proper adjudication of 
the fatigue claim.

A February 2004 rating decision granted service connection 
for bilateral foot pain with corns and bunions, rated 10 
percent.  In April 2004 the Veteran filed a notice of 
disagreement (NOD) with the initial rating.  An October 2004 
rating decision increased the rating, to 50 percent; however, 
no SOC has been issued addressing the matter.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).  
In accordance with 38 C.F.R. § 19.26, unless a timely NOD has 
been resolved by a grant of benefits or the NOD is withdrawn, 
VA must prepare an SOC.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  However, the issue will be returned to the 
Board after issuance of the SOC only if an appeal perfected 
by the filing of a timely substantive appeal.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran with a VCAA notice 
letter in the matter service connection 
for left knee disability on a secondary 
basis.

2.  The entire record should be forwarded 
to an appropriate VA physician for review 
and an opinion regarding the nature and 
etiology of any currently diagnosed left 
knee disorder.  The consulting physician 
opine whether it is at least as likely as 
not (a 50 percent or higher probability) 
that any currently diagnosed left knee 
disorder is related to the Veteran's 
service-connected foot disorder.  If the 
physician deems an examination of the 
Veteran is necessary for the opinion 
sought, such should be arranged.  The 
physician must explain the rationale for 
all opinions given, and must also explain 
the reason why any opinion sought cannot 
be offered.  In particular, the physician 
must review the conclusions reached by VA 
examiner Reddish in November 2003 and by 
VA examiner Dimond in November 2004, 
discuss whether s/he agrees with those 
conclusions, and explain his/her reasoning 
in detail.

3.  The entire record should be also be 
forwarded to an appropriate VA physician 
for review and an opinion regarding the 
nature and etiology of any disorder 
manifested by fatigue.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher probability) that any 
currently diagnosed disorder manifested by 
fatigue is related to service.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the physician deems an 
examination of the Veteran is necessary 
for the opinion sought, such an interview 
should be scheduled.  The physician must 
explain the rationale for all opinions 
given, and must also explain the reason 
why any opinion sought cannot be offered.  
In particular, the physician must review 
the VA treatment records dated in 2005 
with respect to posttraumatic stress 
disorder and anemia, as well as the 
conclusions reached by the VA examiner in 
March 2008; discuss whether s/he agrees 
with those conclusions; and explain 
his/her reasoning in detail.

4.  The RO should then, readjudicate the 
claims.  If any benefit sought remains 
denied, the RO should provide the Veteran 
and his representative with an appropriate 
SSOC, and afford them the opportunity to 
respond.  

5.  The RO should also issue an SOC that 
addresses the matter of entitlement to a 
rating in excess of 50 percent for 
bilateral foot pain with corns and 
bunions.  The Veteran should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of that issue.  The 
claims files should be returned to the 
Board for further appellate consideration 
as to this issue only if he files a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


